DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 07/05/22. Claims 1, 5, 6, 9, 11, 17 and 21  have been amended and claims 13 and 16 are cancelled. Claims 1-12, 14-15 and 17-21 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12, 14-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (US 1,646,193) in view of Sheffield et al. (US 2,286,652).



In regard to claim 1, Farkas teaches a shower cap comprising: a waterproof hood (piece: 4) defining a cavity and comprising: an upper shell configured to surround the portion of the head of the user and having an exterior surface and interior surface opposite to the exterior surface (see figures 2 and 4); a brim extending from a front portion of the upper shell and configured to: extend at least partially around a face of the user; and direct a flow of water on a surface of the waterproof hood away from the face of the user (see figure 2 below, sufficient structure capable of performing); and a skirt extending from a lower portion of the upper shell to a terminal end of the skirt positioned a second distance from the lower opening (see annotated figure 2 below), and the skirt configured to extend at least partially along a neck of the user (see back skirt region of figure 2).


    PNG
    media_image1.png
    243
    251
    media_image1.png
    Greyscale


However, Farkas fails to teach a flexible interior headband configured to secure the hood to the head of the user (ribbon: 6); the flexible headband attached to the waterproof hood via a coupling feature positioned within the cavity. 
 Sheffield et al. teaches an outer waterproof hood with an internal flexible headband secured thereto (rubber hood: 10 is waterproof, page 1, column 1, lines 23-24; headband: 16, page 1, column 2, lines 30-32); the headband comprising a strip of elastic material that is configured to encircle a head of a user (see figures 1-4: page 1, column 2, lines 24-30), the flexible headband (16) defining a lower opening and an upper opening (see figures 1-4), a portion of the user’s head extends through the upper opening when worn (see figures 1 and 2); and a coupling feature is positioned within and the cavity and couples the flexible headband to the interior surface of the upper shell (permanent coupling as described in page 1, column 2, lines 30-32).
 	The internal headband of Sheffield et al. attached to the interior hood of Farkas extending around the head of the user would provide a first distance extending from the edge of the hood brim to the lower opening of the headband and a second distance extending from the terminal edge of the skirt to the lower opening of the flexible headband, wherein the second distance is greater than the first distance (see placement of headband 16 along user’s head of Sheffield et al. in relation to the head covering 4 of Farkas).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the waterproof hood of Farkas with the interior headband of Sheffield et al., since the waterproof hood of Farkas provided with an interior headband would provide a waterproof hood that is more secure around the head/hat and provides a water-tight seal (Sheffield et al.: page 1, column 2, lines 48-50). Here we are taking one well-known waterproof hood with an exterior belt (Farkas) and adding a well-known inner headband for a waterproof hood with an exterior belt (Sheffield et al.) to provide a more water-tight hood arrangement. 

 	In regard to claim 2, Farkas teaches wherein the waterproof hood defines an opening to the cavity (see opening in annotated figure 2 above); the brim (recess: 7) defines a first portion of a perimeter of the opening (see annotated figure 2); and the skirt defines a second portion of the perimeter of the opening (see annotated figure 2).  

 	In regard to claim 3, Farkas teaches wherein the waterproof hood further comprises a drip region; the drip region is located above a torso of the user when the shower cap is worn; and the brim (7) is further configured to direct the flow of water on the surface of the waterproof hood to the drip region (drip regions are extended corners next to recess 7 in figure 3, which would direct flow from the brim region down toward the corner flapped regions on each side of the brim).  

 	In regard to claim 4, Farkas teaches wherein the drip region is a first drip region (one side of brim 7); the brim defines a first corner and a second corner opposite to the first corner (second drip region on opposite side of brim 7); the first drip region is positioned at the first corner; and the waterproof hood further comprises a second drip region positioned at the second corner (drip regions are extended corners next to recess/brim 7 in figure 3, which would direct flow from the brim region down toward the cornered flapped regions on each side of the brim).  

 	In regard to claim 5, Farkas teaches wherein the upper shell, the brim, and the skirt are formed from a single sheet of material (see figures 2 and 3; piece 4 is a single piece of material: page 1, lines 50-55). 
 
 	In regard to claim 6, Farkas teaches wherein the upper shell defines a first cavity, the shower cap further comprises a hair pocket that extends from the upper shell to define a second portion of the cavity; the hair pocket is configured to at least partially surround a gathered portion of hair of the user (see annotated figure 2 above).  

 	In regard to claim 7, Sheffield et al. teaches wherein the flexible headband is formed from a flat strip of elastic fabric material that is configured to wrap around the head of the user to secure the waterproof hood to the user (see headband 16 in figures 1-4 and page 1, column 2, lines 24-30. 
 	 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the waterproof hood of Farkas with the interior headband of Sheffield et al., since the waterproof hood of Farkas provided with an interior headband would provide a waterproof hood that is more secure around the head/hat and provides a water-tight seal (Sheffield et al.: page 1, column 2, lines 48-50). Here we are taking one well-known waterproof hood with an exterior belt (Farkas) and adding a well-known inner headband for a waterproof hood with an exterior belt (Sheffield et al.) to provide a more water tight hood arrangement. 

 	In regard to claim 9, Farkas teaches wherein the first portion of the cavity is a main cavity at least partially defined by the upper shell; and the second portion of the cavity defines a hair cavity that is open to the main cavity and configured to receive the gathered portion of the hair of the user (see annotated figure 2 above).
  
  	In regard to claim 10, Farkas teaches wherein the brim (7) comprises a first portion and a second portion (recess 7 has a pocket structure: page 2, lines 32-39); the waterproof hood (4) comprises a divider defined between the first portion of the brim and the second portion of the brim (seams forming pocket divider: page 2, lines 32-39); and the divider is configured to divide a portion of the flow of water between the first portion of the brim and the second portion of the brim (upper surface of pocket and lower surface of pocket defined by seams would divide flow of water between the top of pocket and the underside/bottom of pocket).  

 	In regard to claim 11, Farkas teaches a shower cap comprising: a waterproof hood covering the hair of a user (piece: 4) defining: an exterior surface and an interior surface opposite to the exterior surface (see figures 2 and 4); a main cavity configured to conform to the shape of the head of the user (see annotated figure above); and opening to the main cavity (see figure 2); a brim extending along a first portion of the perimeter of the opening (see annotated figure 2 above); and a skirt extending along a second portion of the perimeter of the opening and defining a terminal end of the shower cap (see annotated figure 2 above); 
However, Farkas fails to teach a flexible interior headband configured to secure the hood to the head of the user (ribbon: 6); the flexible headband attached to the waterproof hood via a coupling feature positioned within the cavity. 
 Sheffield et al. teaches an outer waterproof hood with an internal flexible headband secured thereto (rubber hood: 10 is waterproof, page 1, column 1, lines 23-24; headband: 16, page 1, column 2, lines 30-32); the headband comprising a strip of elastic material that is configured to encircle a head of a user (see figures 1-4: page 1, column 2, lines 24-30), the flexible headband (16) defining a lower opening and an upper opening (see figures 1-4), a portion of the user’s head extends through the upper opening when worn (see figures 1 and 2); and a coupling feature is positioned within and the cavity and couples the flexible headband to the interior surface of the upper shell (permanent coupling as described in page 1, column 2, lines 30-32).
 	The internal headband of Sheffield et al. attached to the interior hood of Farkas extending around the head of the user would provide a first distance extending from the edge of the hood brim to the lower opening of the headband and a second distance extending from the terminal edge of the skirt to the lower opening of the flexible headband, wherein the second distance is greater than the first distance (see placement of headband 16 along user’s head of Sheffield et al. in relation to the head covering 4 of Farkas).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the waterproof hood of Farkas with the interior headband of Sheffield et al., since the waterproof hood of Farkas provided with an interior headband would provide a waterproof hood that is more secure around the head/hat and provides a water-tight seal (Sheffield et al.: page 1, column 2, lines 48-50). Here we are taking one well-known waterproof hood with an exterior belt (Farkas) and adding a well-known inner headband for a waterproof hood with an exterior belt (Sheffield et al.) to provide a more water tight hood arrangement. 

 	In regard to claim 12, Farkas teaches wherein the waterproof hood further defines: an upper shell defining at least a portion of the main cavity; and a hair pocket extending from the upper shell and defining a hair cavity (see annotated figure 2 above).   

 	However, Farkas and Sheffield et al. fail to specifically teach the dimensions of the first distance from the brim to the lower opening of the flexing headband.
 	In regard to claim 14, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided through routine experimentation the proper distance between the headband and the brim to be between 1 and 3 cm or another dimension based upon the size of the protector in relation to the size of the user’s head/hat, so that the brim/front regions provide protection from water and other environmental elements from hitting the user. Determining the size of elements within a garment structure would be obvious though routine experimentation to an artisan of skill in the art.  

 	However, Farkas and Sheffield et al. fail to teach the flexible headband width dimensions as claimed.
In regard to claim 15, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the flexible headband having a width of 5-10 cm or another dimension based upon the size/weight of the protector/hood material in relation to the size of the user’s head/hat to allow for proper securement thereto. Determining the proper width of a band to secure a garment structure to a user would be obvious through routine experimentation to an artisan of skill in the art to provide a comfortable and secure attachment.

 	In regard to claim 18, Farkas teaches wherein the waterproof hood is formed at least partially from a sound-dampening material (rubberized silk material is sound dampening: page 1, lines 50-55).

 	In regard to claim 19, Farkas teaches wherein the opening defines a first corner and a second corner that extend from opposite sides of the waterproof hood (corners on opposite sides of recess/brim 7 as seen in figure 3); and the waterproof hood further defines: a first drip point at the first corner; and a second drip point at the second corner (corners would be drip points as seen in figure 4 based upon gravity and water hitting from above).
  
 	In regard to claim 20, Farkas teaches wherein the brim comprises a first portion and a second portion (right half of brim and left half of brim); the first portion of the brim is configured to direct a flow of water on a surface of the waterproof hood toward the first drip point (water would flow from right half of brim to the first drip point at corner as seen in figure 2); and the second portion of the brim is configured to direct the flow of water on the surface of the waterproof hood toward the second drip point (water would flow from left half of brim to the second drip point at the opposite corner that that as illustrated in figure 2). 
 
 	In regard to claim 21, Farkas teaches wherein 5Attorney Docket No. BSCOOO1.USU1the waterproof hood is formed from a sheet of material (piece 4); the upper shell is formed from a first portion of the sheet of material that is configured to extend over a top of the head of the user and defines the first portion of the cavity (see annotated figure 2 above); the upper shell further defines a hair pocket formed from a second portion of the sheet of material that extends from the upper shell to define the second portion of the cavity (see annotated figure 2 above); and the skirt is formed from a third portion of the sheet of material that extends from the lower portion of the upper shell (see annotated figure 2 above).

Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkas (US 1,646,193) and Sheffield et al. (US 2,286,652) in further view of Farkas (US 1,646,193).
Farkas and Sheffield et al. teach a waterproof hood as described above in claims 1 and 11. However, Farkas and Sheffield et al. fail to teach the coupling feature between the interior headband and the hood being a releasable fastener. 
 	In regard to claims 8 and 17, Farkas teaches attachment of a headband (6) to a waterproof hood (4), wherein the attachment is a coupling feature that removably couples the headband to the waterproof hood (4) (coupling feature is loops 5 that can be removable secured to the hood 4 via snaps, etc. (page 2, column 1, lines 3-6). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the waterproof hood and interior headband of Farkas and Sheffield et al., with the teaching of removably attaching a headband to a hood as taught by Farkas, since the interior headband of Farkas and Sheffield et al. provided with a removable attachment means would provide a means to separate the interior headband from the hood as needed or desired. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 07/05/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732